Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	
	Claims 1-5, 8-15, 18-21, 23, 25 and 26 are pending and under examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Samuels et al., Travers et al., Eastburn et al., Pott,  and Zimmermann et al.
Claims 1-5, 8-15, 18-21, 23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Samuels et al. (US20120220494) in view of Travers et al.( US20160321397); Eastburn et al.( Analytical chemistry 85.16 (2013): 8016-8021), as evidenced by Marie et al.( US20130224736),  Pott  ("Simultaneous measurement of chromatin accessibility, DNA methylation, and nucleosome phasing in single cells." Elife 6 (2017): e23203) published 27 June 2017; 19 pages) and Zimmermann et al. (US20150322507).
Samuels et al. teach a droplet –based microfluidic method of adding barcodes to target nucleic acids, such as genomic DNA(e.g. para 0142,pg. 8), in which the target nucleic acids comprise the genetic material from a single cell. A droplet population, wherein a single cell is encapsulated in each droplet, is exposed to a plurality of barcode constructs (e.g. constructs comprising unique n-mers that are encapsulated in a second droplet population). Single cells within individual droplets are lysed to release the target nucleic acid within its droplet (e.g. para 0017, pg. 2; para 0271-0273, pg 20). 
The droplet containing the cellular contents is merged by application of an electric field with a second droplet of aqueous fluid containing the oligonucleotides comprising barcodes, wherein the oligonucleotides can hybridize to target nucleic acid molecules, i.e. barcoded primers. The barcode is incorporated into the target nucleic acid by amplification with the barcoded primers (e.g. merging droplets caused by electric field as in para 0014, pg. 2; para 0271-0274, pg. 20). 
Samuels teaches different lysis reagents including proteases (e.g. Droplets containing cells may be sorted according to a sorting operation prior to merging with the other reagents (e.g., as a second set of droplets). The other reagents may contain reagents or enzymes such as a detergent or a protease (e.g., a heat activatable protease) that facilitates the breaking open of the cell and release of the nucleic acids therein as in para 0017, pg. 2; Lysis can be performed prior to encapsulation or after encapsulation (e.g. using proteases, alkaline reagents, and/or detergents) as in para 0125,pg. 6).
Furthermore, Samuels teaches their methods further involve target amplification wherein a droplet comprising sample is merged with a droplet comprising PCR reagents, including  detectably labeled probes and a plurality of primers that are to amplify target loci in sample nucleic acid (e.g. para 0180-0187,pg. 12-13; The process for amplifying the target sequence includes introducing an excess of oligonucleotide primers to a DNA mixture containing a desired target sequence, followed by a precise sequence of thermal cycling in the presence of a DNA polymerase. The primers are complementary to their respective strands of the double stranded target sequence as in para 0181, pg. 12; In one embodiment, a first droplet formation module produces the sample droplets consistent with limiting or terminal dilution of target nucleic acid. A second droplet formation or reinjection module inserts droplets that contain reagents for a PCR reaction. Such droplets generally include the "PCR master mix" (known to those in the art as a mixture containing at least Taq polymerase, deoxynucleotides of type A, C, G and T, and magnesium chloride) and forward and reverse primers (known to those in the art collectively as "primers"), all suspended within an aqueous buffer as in para 0184, pg. 12; A sample droplet is then caused to merge with a PCR reagent droplet, producing a droplet that includes the PCR master mix, primers, detectably labeled probes, and the target nucleic acid as in para 0187,pg. 13).
Samuels et al. teach an embodiment wherein sample droplets comprising DNA from 100 cells is merged with reagent droplets comprising barcoded primers, which  are used for amplification of 400 target alleles and incorporation of barcodes  at the same time ( e.g. para 0250,pg. 18).
 Furthermore, Samuels et al. teach another embodiment wherein a sample droplet is merged with a droplet comprising primers that amplify target loci and undergo a first PCR reaction. This resulting first merged droplet is subsequently merged with droplets comprising a barcode library and undergo a second PCR reaction to incorporate barcodes, i.e. identifiers. The resulting constructs are subjected to sequencing (e.g. para 0277,pg. 20-21; Fig. 20).
Samuels teaches their method comprises multiple different genomes that are simultaneously amplified, pooled for sequencing, then mapped back to their original genome/transcriptome to detect mutations ( e.g. para 0290,pg. 22; also para 0122,pg. 6; para 0286, pg. 21; analysis of cancer cells as in para 0338-0341, pg. 26-27).
Samuels et al. teach sequencing of barcoded amplicons. Samuels et al. also teach that their method is used to identify gene mutations in cancer cells (e.g. For example, one or more mutations are identified in subpopulations of cancer cells in a sample using the labeling methods of the invention. The ability to identify multiple mutations existing in one cell better informs research and physicians on the possibility of drug resistance or reoccurrence of disease, and also inform treatment as in para 0122, pg. 6; para 0286, pg. 21; para 0290,pg. 22; analysis of cancer cells as in para 0338-0341, pg. 26-27; para 0350,pg. 27). 
Samuels et al. disclose droplet-based methods for releasing nucleic acid from cells; subjecting the target nucleic acid to target amplification using a plurality of primers and labeling the target nucleic acids with barcodes, i.e. identifiers, prior to sequencing. 
Furthermore, Samuels teaches different lysis reagents including proteases (e.g. para 0017, pg. 2; para 0125,pg. 6).
 However, Samuels et al. do not expressly teach using a protease to release genomic DNA from chromatin to yield a droplet comprising freed genomic DNA.
Furthermore, Samuels et al. do not expressly teach the requirement of using a pre-defined primer to target a target locus of a possible mutation in freed genomic DNA.
Regarding DNA preparation for sequencing using a lysis reagent comprising 1 mg/ ml Proteinase K as required by claim 1:
Prior to the effective filing date of the claimed invention, Travers et al. teach it is known in the art to follow three steps to prepare genomic DNA for sequencing: cell lysis, deproteinization and recovery of DNA. Furthermore, Travers et al. teach that these steps can be adapted to meet the demands of a particular application, including the requested yield, purity and molecular weight of the DNA, and the amount and history of the source (e.g. para 0123,pg. 15).
Furthermore, Eastburn et al. teach encapsulating cells in fluidic droplets and lysing the cells for analysis of nuclear content, wherein encapsulated cells are incubated in a lysis buffer comprising detergent and Proteinase K to yield lysed cells(e.g. droplets of cell suspension and lysis buffer (100 mM Tris pH 8.0, 2% Tween-20, proteinase K 1.5 μg/μL) were generated; …Emulsions containing encapsulated cells were heated in a 50−55 °C water bath for 15 min to enable proteinase K digestion of cell lysate and then raised to 90 °C for an additional 10 min to heat-inactivate the proteinase K as in Operation of Microfluidic Devices section, pg. 8017; Fig. 1; pg. 8018).
 As evidenced by Marie et al., incubation in Proteinase K results in digestion of histone proteins and release of DNA from chromosomes (e.g. Releasing DNA from metaphase chromosome comprises the addition of one or more enzymatic reagents. This may include the addition of proteases. The preferred protease is Proteinase K… Preferably, the proteases used are appropriate for digesting at least histones or protamine. Releasing DNA may comprise the creation of a substantially naked DNA molecule, essentially devoid of proteins as in para 0021, pg. 2-3).
 Furthermore, Pott teaches single cell analysis  comprising compartmentalizing single cells  and contacting with a lysis buffer comprising 1mg/ml Proteinase K to facilitate increasing access to chromatin for further analysis (e.g. Entire Pott reference and especially Nuclei isolation using fluorescence activated cell sorting (FACS), lysis, and DNA bisulfite conversion section, Materials and Methods section, pg. 13 of 19). 
Therefore, as both Samuels et al. and Travers et al. teach preparing genomic DNA for sequencing and Samuels et al., Eastburn et al. and Pott teach single cell analysis using lysis buffer comprising a protease, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Samuels et al. comprising encapsulating, in a droplet, a cell with a lysis buffer comprising a lysing reagent and a protease to release DNA from within cells ( e.g. para 0017, pg. 2, Samuels)  in preparation for sequencing (e.g. para 0290,pg. 22; also para 0122,pg. 6; para 0286, pg. 21; para 0338-0341, pg. 26-27) to include implementing DNA deproteinization according to the requirements of an application for sequencing as taught by Travers et al. and  to include a lysis buffer comprising detergent and a sufficient amount of Proteinase K  that allows the release of genomic DNA from histone-bound chromatin as taught by Eastburn et al., as evidenced by Marie et al.,  wherein 1mg/ml Proteinase K in the lysis buffer is sufficient to yield accessible chromatin as taught by Pott because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method comprising  providing a droplet comprising a cell and lysis buffer comprising Proteinase K.
Therefore, the combined teachings of Samuels et al., Travers et al. , Eastburn et al., as evidenced by Marie et al.,  and Pott render obvious the limitations: a method to detect presence or absence of a mutation at a genomic locus in a tumor cell sample, the method comprising: encapsulating at least one cell and a lysis buffer in a carrier fluid to form a droplet,  wherein the cell originates from the sample and the cell comprises a genomic DNA; lysing the cell with the lysis buffer, the lysis buffer further comprising a lysing reagent and 1 mg/ml Proteinase K to release the genomic DNA from chromatin and thereby form a droplet containing a freed genomic DNA as recited in claim 1. 
Furthermore, as Samuels et al. teach embodiments of simultaneously screening for multiple genotypes and/or mutations for a plurality of target genes in the sample (e.g.  para 0350, pg. 27), the combined teachings of Samuels et al., Travers et al. , Eastburn et al., as evidenced by Marie et al.,  and Pott render obvious claim 2.
Furthermore, the combined teachings of Samuels et al., Travers et al. , Eastburn et al., as evidenced by Marie et al.,  and Pott render obvious claim 3.
As Samuels et al. teach introducing barcodes associated with cells (e.g. para 0250, pg. 18; para 0277,pg. 20-21; Fig. 20), the combined teachings of Samuels et al., Travers et al. , Eastburn et al., as evidenced by Marie et al.,  and Pott render obvious claim 4.
Samuels et al. teach primers that target 400 alleles in 100 cells (e.g. para 0250, pg. 18). Samuels et al. also teach cell droplet libraries comprising upto 1015 elements (e.g. para 0159-0160, pg. 10).
Therefore, the combined teachings of Samuels et al., Travers et al. , Eastburn et al., as evidenced by Marie et al.,  and Pott render obvious claim 8.
Furthermore, Samuels teaches that their method is used to identify gene mutations in cancer cells (e.g. para 0122, pg. 6; para 0286, pg. 21; para 0290, pg. 22; analysis of cancer cells as in para 0338-0341, pg. 26-27).  Therefore, the combined teachings of Samuels et al., Travers et al. , Eastburn et al., as evidenced by Marie et al.,  and Pott render obvious claim 9.
Therefore, the combined teachings of Samuels et al., Travers et al. , Eastburn et al., as evidenced by Marie et al.,  and Pott disclose droplet-based methods for releasing nucleic acid from cells using a lysis buffer comprising proteases that allow the release of genomic DNA from chromatin and subjecting the released DNA to further analysis, such as sequencing.
Samuels et al. also teach that their method is used to identify gene mutations in cancer cells (e.g. para 0122, pg. 6; para 0286, pg. 21; para 0290,pg. 22; analysis of cancer cells as in para 0338-0341, pg. 26-27; para 0350,pg. 27).
Furthermore, Samuels teaches using primers to amplify target loci in sample nucleic acid (e.g. para 0180-0187,pg. 12-13).
Regarding the requirement of using pre-defined primers that are targeted to possible mutations as required by claim 1: 
Zimmermann et al. teach methods of simultaneously amplifying multiple target loci in a sample wherein primers hybridize to thousands of target loci (e.g. upto 100,000 target loci as in para 0008-0009, pg. 1). Furthermore, Zimmermann et al. teach amplification by a droplet based method (e.g. para 0361, pg. 45; approximately 3000 loci as in para 0953-0958, pg. 123).
 Zimmermann et al. teach their method is used to identify mutations in cancer samples (e.g. In some embodiments, the sample is from an individual suspected of having cancer or an above normal risk for cancer; and wherein one or more of the target human loci comprises a polymorphism or other mutation associated with an above normal risk for cancer or associated with cancer as in para 0012,pg. 3-4; In some embodiments, the target loci are target human loci. In some embodiments, the target loci includes a sequence (e.g., a polymorphism or other mutation) associated with an increased risk for the disease or phenotype of interest (such as cancer), or associated with the disease or phenotype of interest (such as cancer) as in para 0040, pg. 10; para 0786-0787,pg. 107).
Furthermore, Zimmermann et al. teach that simultaneous multiplexed amplification of thousands of target loci facilitates monitoring of progress of a subject diagnosed with cancer, including remission, by assaying samples at multiple time points(e.g. sample from patient suspected  of having cancer as in para 0012,pg. 3-4; para 0019, pg. 5;  In some embodiments, a subject diagnosed with a disease or disorder (such as cancer) undergoes repeat testing using a method of the invention or known testing for the disease or disorder at multiple time points to monitor the progression of the disease or disorder or the remission or reoccurrence of the disease or disorder as in para 0793,pg. 108).
 Furthermore, Zimmermann et al. teach identifying mutations by sequencing (e.g. para 0012,pg. 3-4; para 0209,pg. 25; tumor analysis: tumor biopsies are often a mixture of health and tumor cells. Targeted PCR allows deep sequencing of SNPs and loci with close to no background sequences. It may be used for copy number and loss of heterozygosity analysis on tumor DNA as in para 0391, pg. 49; para 0494,pg. 63; para 0565,pg. 77; para 0590,pg. 80; sequencing data of single nucleotide variants in a tumor sample as in para 0946-0947,pg. 122-123; Fig. 41).
Like Samuels et al., Zimmermann et al. teach droplet-based multiplexed amplification to assay multiple target loci of cancer cell samples.
 Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Samuels et al., Travers et al. and Eastburn et al., as evidenced by Marie et al., and Pott  to include multiplexed amplification using primers that amplify thousands of target loci including possible mutations as taught by Zimmermann et al. because greater multiplexing allows more alleles to be targeted, giving more accurate results and ultimately improved clinical outcomes and better medical care(e.g. para 0467,pg. 60, Zimmermann).
Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method comprising detection of genetic mutations to facilitate determining prognosis of a disease as taught in the method of Samuels et al., Travers et al., Eastburn et al., as evidenced by Marie et al., and Pott to include monitoring cancer progress in samples from patients suspected having the disease, i.e.  in remission, as taught by Zimmermann et al. because a skilled artisan would appreciate that using the method of Samuels at multiple time points for comprehensive monitoring of cancer patient samples as taught by Zimmermann would allow a more thorough analysis to yield a more accurate prognosis of disease reoccurrence(e.g. para 0467,pg. 60, Zimmermann).
Therefore, as Samuels et al. teach merging sample droplets with droplets comprising reagents including cell identifier sequences (e.g. para 0271-0274, pg. 20; para 0277,pg. 20-21; Fig. 20) and primers for target loci (e.g. para 0180-0187,pg. 12-13; para 0250,pg. 18; para 0271-0274, pg. 20; para 0277,pg. 20-21; Fig. 20) to facilitate amplification and sequencing  (e.g. para 0290,pg. 22; also para 0122,pg. 6; para 0286, pg. 21; para 0338-0341, pg. 26-27) and Zimmermann et al. teach methods of simultaneously amplifying multiple target loci in a sample wherein primers hybridize to thousands of target loci comprising possible mutations, the combined teachings of Samuels et al., Travers et al., Eastburn et al., as evidenced by Marie et al., Pott and Zimmermann et al. render obvious claim 1.
Furthermore, as Zimmermann et al. disclose droplet-based multiplexed amplification to assay multiple target loci of cancer cell samples comprising simultaneous amplification with multiple primers to identify mutations associated with 100, 000 target loci in a tumor sample, the combined teachings of Samuels et al., Travers et al., Eastburn et al., as evidenced by Marie et al., Pott and Zimmermann et al. render obvious claim 5.
Furthermore, the combined teachings of Samuels et al., Travers et al., Eastburn et al., as evidenced by Marie et al., Pott and Zimmermann et al. render obvious claim 10.
Regarding claims 11-15 and 18-20:
As noted above, as both Samuels et al. and Travers et al. teach preparing genomic DNA for sequencing and Samuels et al., Eastburn et al. and Pott teach single cell analysis using lysis buffer comprising a protease, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Samuels et al. comprising encapsulating, in a droplet, a cell with a lysis buffer comprising a lysing reagent and a protease to release DNA from within cells ( e.g. para 0017, pg. 2, Samuels)  in preparation for sequencing (e.g. para 0290,pg. 22; also para 0122,pg. 6; para 0286, pg. 21; para 0338-0341, pg. 26-27) to include implementing DNA deproteinization according to the requirements of an application for sequencing as taught by Travers et al. and  to include a lysis buffer comprising detergent and a sufficient amount of Proteinase K  that allows the release of genomic DNA from histone-bound chromatin as taught by Eastburn et al., as evidenced by Marie et al.,  wherein 1mg/ml Proteinase K in the lysis buffer is sufficient to yield accessible chromatin as taught by Pott because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method comprising  providing a droplet comprising a cell and lysis buffer comprising Proteinase K.
Therefore, as Samuels et al. teach analysis of cancer cells (e.g. para 0338-0341, pg. 26-27; para 0350,pg. 27), the combined teachings of Samuels et al., Travers et al. , Eastburn et al., as evidenced by Marie et al.,  and Pott render obvious the limitations: A method to detect presence or absence of a mutation at a genomic locus in tumor cells, the method comprising: forming a first droplet in a carrier fluid, the droplet having a tumor cell and a lysis reagent buffer, the lysis buffer further comprising 1 mg/ml Proteinase K to promote proteolysis; lysing the tumor cell within the first droplet with the lysis buffer containing protease to release the genomic DNA from the tumor cell to provide a released genomic DNA as recited in claim 11. 
Furthermore, as Samuels et al. teach embodiments of simultaneously screening for multiple genotypes and/or mutations for a plurality of target genes in the sample (e.g.  para 0350, pg. 27), the combined teachings of Samuels et al., Travers et al. , Eastburn et al., as evidenced by Marie et al.,  and Pott render obvious claim 12.
 Furthermore, the combined teachings of Samuels et al., Travers et al. , Eastburn et al., as evidenced by Marie et al.,  and Pott render obvious claim 13.
Samuels et al. teach primers that target 400 alleles in 100 cells (e.g. para 0250, pg. 18). Samuels et al. also teach cell droplet libraries comprising upto 1015 elements (e.g. para 0159-0160, pg. 10).
Therefore, the combined teachings of Samuels et al., Travers et al. , Eastburn et al., as evidenced by Marie et al.,  and Pott render obvious claims 18.
Furthermore, Samuels et al. teach that their method is used to identify gene mutations in cancer cells (e.g. para 0122, pg. 6; para 0286, pg. 21; para 0290, pg. 22; analysis of cancer cells as in para 0338-0341, pg. 26-27).  Therefore, the combined teachings of Samuels et al., Travers et al. , Eastburn et al., as evidenced by Marie et al., and Pott render obvious claims 19.
Therefore, the combined teachings of Samuels et al., Travers et al. , Eastburn et al., as evidenced by Marie et al., and Pott disclose droplet-based methods for releasing nucleic acid from cells using a lysis buffer comprising 1 mg/ml Proteinase K that allow the release of genomic DNA from chromatin and subjecting the released DNA to further analysis, such as sequencing.
Furthermore, Samuels et al. teach their method comprises multiple different genomes that are simultaneously amplified, pooled for sequencing, then mapped back to their original genome/transcriptome to detect mutations ( e.g. para 0290,pg. 22; para 0122,pg. 6; para 0286, pg. 21; analysis of cancer cells as in para 0338-0341, pg. 26-27).
Furthermore, Samuels et al. teach examples of amplification using primer sets for target loci (e.g. para 0180-0187,pg. 12-13; para 0250, pg. 18; barcoded primer library as in para 0291-0295,pg. 22; multiplexed amplification as in para 0352,pg. 28; para 0469,pg. 41). They also teach analysis of 500 or more target loci using probes (e.g. para 0033, pg. 4).
Furthermore, Samuels et al. teach correlation of biomarker copy number with disease prognosis.  Samuels teaches using their method to assess biomarker expression as a result of gene mutations (e.g. Aside from large deletions of SMN1, a number of single point mutations or short deletions/duplications within the same gene also account for-4% of cases of SMA. In a significant step toward a comprehensive SMA assay, the multiplexed dPCR assay demonstrated here contains both copy number assays (for SMN1 & 2) and an assay for one of the prevalent SNPs (c.815A>G) as in para 0433, pg. 35-36; para 0433-0440, pg. 35-37).
Therefore, Samuels et al. teach using primers to amplify target loci in sample nucleic acid (e.g. para 0180-0187,pg. 12-13) and that their method is used to identify gene mutations in cancer cells (e.g. para 0122, pg. 6; para 0286, pg. 21; para 0290,pg. 22; analysis of cancer cells as in para 0338-0341, pg. 26-27; para 0350,pg. 27). 
Regarding the requirement of using primers that are targeted for possible mutations in tumor cells as required by claim 11: 
Zimmermann et al. teach methods of simultaneously amplifying multiple target loci in a sample wherein primers hybridize to thousands of target loci (e.g. upto 100,000 target loci as in para 0008-0009, pg. 1). Furthermore, Zimmermann et al. teach amplification by a droplet based method (e.g. para 0361, pg. 45; approximately 3000 loci as in para 0953-0958, pg. 123).
Furthermore,  Zimmermann et al. teach their method is used to identify mutations in cancer sample and to facilitate diagnosis of cancer patient (e.g. In some embodiments, the sample is from an individual suspected of having cancer or an above normal risk for cancer; and wherein one or more of the target human loci comprises a polymorphism or other mutation associated with an above normal risk for cancer or associated with cancer as in para 0012,pg. 3-4; In some embodiments, the target loci are target human loci. In some embodiments, the target loci includes a sequence (e.g., a polymorphism or other mutation) associated with an increased risk for the disease or phenotype of interest (such as cancer), or associated with the disease or phenotype of interest (such as cancer) as in para 0040, pg. 10; para 0786-0787,pg. 107).
Furthermore, Zimmermann teaches that simultaneous multiplexed amplification of thousands of target loci facilitates monitoring of progress of a subject diagnosed with cancer, including remission, by assaying samples at multiple time points(e.g. sample from patient suspected  of having cancer as in para 0012,pg. 3-4; para 0019, pg. 5;  In some embodiments, a subject diagnosed with a disease or disorder (such as cancer) undergoes repeat testing using a method of the invention or known testing for the disease or disorder at multiple time points to monitor the progression of the disease or disorder or the remission or reoccurrence of the disease or disorder as in para 0793,pg. 108).
Furthermore, Zimmermann et al. teach identifying mutations by sequencing (e.g. para 0012,pg. 3-4; para 0209,pg. 25; tumor analysis: tumor biopsies are often a mixture of health and tumor cells. Targeted PCR allows deep sequencing of SNPs and loci with close to no background sequences. It may be used for copy number and loss of heterozygosity analysis on tumor DNA as in para 0391, pg. 49; para 0494,pg. 63; para 0565,pg. 77; para 0590,pg. 80; sequencing data of single nucleotide variants in a tumor sample as in para 0946-0947,pg. 122-123; Fig. 41).
Like Samuels et al., Zimmermann et al. teach droplet-based multiplexed amplification to assay multiple target loci of cancer cell samples.
 Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Samuels et al., Travers et al. , Eastburn et al., as evidenced by Marie et al., and Pott to include multiplexed amplification using primers that amplify thousands of target loci, including possible mutations, from DNA from tumor cells as taught by Zimmermann et al. because greater multiplexing allows more alleles to be targeted, giving more accurate results and ultimately improved clinical outcomes and better medical care(e.g. para 0467,pg. 60, Zimmermann).
Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method comprising detection of genetic mutations to facilitate determining prognosis of a disease as taught in the method of Samuels et al., Travers et al. , Eastburn et al., as evidenced by Marie et al., and Pott to include monitoring cancer progress in samples from patients suspected having the disease, i.e.  in remission, as taught by Zimmermann et al. because a skilled artisan would appreciate that using the method of Samuels at multiple time points for comprehensive monitoring of cancer patient samples as taught by Zimmermann would allow a more thorough analysis to yield a more accurate prognosis of disease reoccurrence(e.g. para 0467,pg. 60, Zimmermann).
Therefore, as Samuels et al. teach merging sample droplets with droplets comprising reagents including cell identifier sequences (e.g. para 0271-0274, pg. 20; para 0277,pg. 20-21; Fig. 20) and primers for target loci (e.g. para 0180-0187,pg. 12-13; para 0250,pg. 18; para 0271-0274, pg. 20; para 0277,pg. 20-21; Fig. 20) to facilitate amplification and sequencing (e.g. para 0290,pg. 22; also para 0122,pg. 6; para 0286, pg. 21; para 0338-0341, pg. 26-27) and Zimmermann et al. teach methods of simultaneously amplifying multiple target loci in a tumor cell sample wherein primers hybridize to thousands of target loci comprising possible mutations, the combined teachings of Samuels et al., Travers et al., Eastburn et al., as evidenced by Marie et al., Pott and Zimmermann et al. render obvious claim 11.
Furthermore, as Zimmermann et al. disclose droplet-based multiplexed amplification to assay multiple target loci of cancer cell samples comprising simultaneous amplification with multiple primers to identify mutations associated with 100, 000 target loci in a tumor sample, the combined teachings of Samuels et al., Travers et al., Eastburn et al., as evidenced by Marie et al., Pott and Zimmermann et al. render obvious claim 14.
Therefore, the combined teachings of Samuels et al., Travers et al., Eastburn et al., as evidenced by Marie et al., Pott and Zimmermann et al. render obvious claim 15.
Furthermore, the combined teachings of Samuels et al., Travers et al., Eastburn et al., as evidenced by Marie et al., Pott and Zimmermann et al.  render obvious claim 20.
Regarding claims 21, 23, 25 and 26:
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter where there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Therefore, claims 21 and 23 include the limitation “sequencing the amplified DNA with the cell identifiers comprises generating at least a 20-fold increased quantity of sequenced amplified DNA with the cell identifiers in comparison to a quantity of sequenced amplified DNA with the cell identifiers generated using a workflow that does not use a protease” that is reasonably interpreted as at best either a characteristic or an intended use limitation of the method of claim 1 and 11, respectively.
That is, claim 21 is interpreted to mean that employing the method of claim 1, which comprises lysing the cell with a lysis buffer comprising a lysing reagent and 1 mg/ml Proteinase K to release the genomic DNA from chromatin and thereby form a droplet containing a freed genomic DNA, will result in generating at least a 20-fold increased quantity of sequenced amplified DNA with the cell identifiers in comparison to a quantity of sequenced amplified DNA with the cell identifiers generated using a workflow that does not use a protease.
Furthermore, claim 23 is interpreted to mean that employing the method of claim 11, which comprises lysing the cell with a lysis buffer comprising a lysing reagent and 1 mg/ml Proteinase K to release the genomic DNA from chromatin and thereby form a droplet containing a freed genomic DNA, will result in generating at least a 20-fold increased quantity of sequenced amplified DNA with the cell identifiers in comparison to a quantity of sequenced amplified DNA with the cell identifiers generated using a workflow that does not use a protease.
Therefore, as the combined teachings of Samuels et al., Travers et al., Eastburn et al., as evidenced by Marie et al., Pott and Zimmermann et al. render obvious the method of claim 1, they also render obvious claim 21.
Therefore, as the combined teachings of Samuels et al., Travers et al., Eastburn et al., as evidenced by Marie et al., Pott and Zimmermann et al. render obvious the method of claim 11, they also render obvious claim 23.
Furthermore, regarding claims 25 and 26:
 Claims 25 and 26  are reasonably interpreted as at best either a characteristic or an intended use limitation of the method of claim 1 or claim 11, respectively.
These claims are interpreted to mean that employing the method of claim 1, which comprises lysing the cell with a lysis buffer comprising a lysing reagent and 1 mg/ml Proteinase K to release the genomic DNA from chromatin will result in generating a lower allele dropout rate in comparison to an allele dropout rate generated using a workflow that does not use a protease, wherein the allele dropout rate is less than 50%.
Furthermore, Pott teaches that their sequencing method comprises generating single cell preparations comprising using lysis buffer comprising 1 mg/ ml Proteinase K (e.g. Nuclei isolation using fluorescence activated cell sorting (FACS), lysis, and DNA bisulfite conversion section, Materials and Methods section, pg. 13 of 19), wherein single cell preparation yields sufficient coverage of target chromatin to reduce high allelic drop-out, as compared to other single cell genomic methods (e.g. Entire Pott reference and especially “…A limitation of single cell genomic methods is their sparse coverage which leads to high allelic drop-out. For methods in which the signal is based on counting the sequenced fragments, such as ATAC-seq and DNase-seq, this poses a challenge since true negatives at a specific location cannot be distinguished from false negatives that are a consequence of read loss. Compared to these methods, scNOMe-seq has the unique advantage, that reads are recovered independently of the signal and allelic drop-out events therefore can be distinguished from closed or inaccessible chromatin configurations. The frequency of accessible sites in the population of DHSs can be estimated. Using this approach only about 30–50% of DHSs detected in the population were found accessible in a single cell, depending on the thresholds chosen to call a site accessible as in 1st para , pg. 11 of 19; This approach will be especially powerful for the characterization of chromatin organization in single cells from heterogeneous mixtures or complex tissues, for example to samples of brain tissues or primary cancer cells” as in 5th para, pg. 12 of 19).
Therefore, as Pott teaches that the amount of allelic dropout is related to the accessibility of target chromatin, the requirement of generating an allele dropout rate that is less than 50% is interpreted to mean that the method to improve accessibility to target chromatin can be optimized according to user’s choice to yield less than 50% allelic dropout.   
Therefore, requirement of generating an allele dropout rate that is less than 50% as recited in claim 26 is considered a result-effective variable. See MPEP 2144.05. II. B. There is a Motivation to Optimize Result-Effective Variables.
 Therefore, as reducing allele dropout rate can be optimized, this requirement is not considered inventive.
Therefore, as the combined teachings of Samuels et al., Travers et al., Eastburn et al., as evidenced by Marie et al., Pott and Zimmermann et al. render obvious the method of claim 1, they also render obvious claims 25 and 26.


Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 Applicants’ arguments regarding unexpected results are not persuasive.
As indicated in MPEP 716.02, unexpected results are considered in terms of a difference in kind of response, rather than a difference in degree of response:
"Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement. over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of 'differences in degree' as compared to 'differences in kind' ... to have very little meaning in a relevant legal sense")."
Furthermore, see MPEP 716.02 (b).I. : 
 BURDEN ON APPLICANT TO ESTABLISH RESULTS ARE UNEXPECTED AND SIGNIFICANT 
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." 
In the instant case, as indicated in the current rejections, Pott teaches methods of generating single cell preparations comprising using lysis buffer comprising 1 mg/ ml Proteinase K result in yielding sufficient coverage of target chromatin to reduce high allelic drop-out, as compared to other single cell genomic methods (e.g. Entire Pott reference and especially Nuclei isolation using fluorescence activated cell sorting (FACS), lysis, and DNA bisulfite conversion section, Materials and Methods section, pg. 13 of 19 ; “…A limitation of single cell genomic methods is their sparse coverage which leads to high allelic drop-out. For methods in which the signal is based on counting the sequenced fragments, such as ATAC-seq and DNase-seq, this poses a challenge since true negatives at a specific location cannot be distinguished from false negatives that are a consequence of read loss. Compared to these methods, scNOMe-seq has the unique advantage, that reads are recovered independently of the signal and allelic drop-out events therefore can be distinguished from closed or inaccessible chromatin configurations. The frequency of accessible sites in the population of DHSs can be estimated. Using this approach only about 30–50% of DHSs detected in the population were found accessible in a single cell, depending on the thresholds chosen to call a site accessible as in 1st para , pg. 11 of 19; This approach will be especially powerful for the characterization of chromatin organization in single cells from heterogeneous mixtures or complex tissues, for example to samples of brain tissues or primary cancer cells” as in 5th para, pg. 12 of 19).
Therefore, Pott teaches that the rate of allelic dropout is related to the accessibility of target chromatin and that methods comprising using lysis buffer comprising 1 mg/ ml Proteinase K are known to yield accessible chromatin and reduce allelic dropout.
Therefore, results from methods comprising using 1mg/ ml Proteinase K to yield accessible target DNA are not unexpected in terms of a difference in kind of response and as indicated by the teaching of Pott, are not unobvious or of statistical and practical significance.
Furthermore, as the limitations of claims 21, 23, 25 and 26 are reasonably interpreted as at best either a characteristic or an intended use limitation of the methods of claims 1 and 11, art that meets the requirements of claims 1 and 11 will also meet the requirements of claims 21, 23, 25 and 26. Therefore, as the cited art renders obvious the methods of claims 1 and 11, claims 21, 23, 25 and 26 are also rendered obvious by the cited art. 	

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/             Primary Examiner, Art Unit 1639